Citation Nr: 1536671	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  13-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to Department of Veterans Affairs nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Counsel







INTRODUCTION

The appellant had active service from May 31, 1943, to June 16, 1943.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

At the time of the appellant's August 2013 Substantive Appeal, he elected to be heard by the Board at his local RO. However, in a June 2015 statement, he requested that his Board hearing be cancelled; and his Board hearing election is thus withdrawn. See 38 C.F.R. § 20.702(e) (2015).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 38 U.S.C.A. § 7107(a)(2) (West 2015).


FINDINGS OF FACT

The appellant does not have qualifying active service to include 90 days or more during a period of war.


CONCLUSION OF LAW

The criteria for basic eligibility for VA nonservice-connected pension benefits have not been met. 38 U.S.C.A. §§ 101(29), 1502, 1521 (West 2002); 38 C.F.R.             §§ 3.2, 3.3 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). With respect to the appellant's present claim, the nature of his service is the determining factor in this appeal. Consequently, statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to this claim as the resolution is based on statutory interpretation, rather than consideration of the factual evidence. See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 

Nonservice-Connected Pension

VA will pay a pension to each Veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of his own misconduct. 38 U.S.C.A. §§ 1502, 1521. In pertinent part, eligibility for a pension may be established by a Veteran having active service of either:  (1) 90 days or more during a period of war; (2) a period of 90 consecutive days or more when such period began or ended during a period of war; (3) or an aggregate of 90 days or more in two or more separate periods of service during more than one war; or (4) served in active military service and was discharged or released from such wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. 38 U.S.C.A.         § 1521(j); 38 C.F.R. § 3.3(a)(3).

The appellant served on active duty from May 31, 1943, to June 16, 1943, during World War II, wartime, and he does assert otherwise. As such, the Board finds that while the appellant served in the military during a period of wartime, he did not serve 90 days or more. The evidence of record does not include any official documentation showing that the appellant had any other active military duty service during a period of war as defined by law or regulation. 38 C.F.R. § 3.2. Moreover, there is no indication that the appellant was discharged or released from wartime service by reason of disability adjudged service-connected, or at time of discharge had a service-connected disability, shown by official service records, which in medical judgment would have justified a discharge for disability. The appellant has argued that he does not understand why he was discharged and that he felt that he was discharged from the Navy because of racial prejudice and discrimination. However, service personnel records indicate that the appellant was discharged for constitutional psychopathic state, inadequate personality that existed prior to service and was not aggravated by service. He was given an Under Honorable Conditions discharge for unsuitability. The appellant has no established service-connected disabilities. Consequently, the appellant lacks qualifying military service, and his claim for nonservice-connected pension benefits must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to VA nonservice-connected pension benefits is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


